COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        In re Iftikhar Ahmed, P.A. and Farhan Khan, M.D.

Appellate case number:      01-19-00584-CV

Trial court case number: 2016-76925

Trial court:                113th District Court of Harris County

        Relators, Iftikhar Ahmed, P.A. and Farhan Khan, M.D, have filed a petition for writ of
mandamus challenging the trial court’s June 10, 2019 new-trial order. The Court requests that real
party in interest file a response to the petition limited to whether the trial court (1) erred in granting
a new trial without providing case-specific reasoning and analysis and (2) abused its discretion in
ordering new trial. A response is not necessary as to the petition’s assertion that the trial court
lacked plenary power. The response shall be due no later than September 3, 2019.
        It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_____
                                 Acting individually


Date: _August 13, 2019___